Citation Nr: 1815750	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-36 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for cataracts.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to September 1959 and from September 1962 to September 1965.  He also had additional periods of reserve service between January 1975 and June 1998 thereafter.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Jurisdiction now resides with the RO in Seattle, Washington. 

In June 2016, the Veteran testified before a Decision Review Officer (DRO) at the RO.  Thereafter, the Veteran and his spouse testified before the undersigned at Travel Board Hearing in January 2018.  Transcripts of these hearings are of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his diagnosed cataract disabilities are the result of an in-service injury which scratched his right cornea during his first period of service in approximately 1957/1958.  See Board Hearing Testimony.  Alternatively, he maintains that he suffers from posterior subscapular cataracts that were caused by in-service radiation exposure.  See February 2014 Notice of Disagreement, September 2014 VA Form 9, and DRO Hearing Testimony.  

In brief, service treatment records note repeat diagnoses for refractive error and defects of the eye.  Personnel records confirm that the Veteran was exposed to radiation while in-service between May and September 1957.  See June 1986 Department of the Army Memorandum.  VA has also conceded that the Veteran did indeed suffer a corneal injury while in-service in 1958.  See July 2014 Statement of the Case and May 1984 Report of Medical History.  Lastly, a May 1998 service treatment record notes diagnosed cataracts during a period of inactive duty for training (INACDUTRA) just prior to his retirement from reserve service.  

Beyond these pieces of evidence, is September 2014 correspondence from the Veteran's private eye physician.  Dr. D. L., O. D., noted the Veteran's report of an in-service corneal scratch, and related eye infection, and his belief that he experienced residual diminished vision.  No comment was made as to whether a medical correlation between the two existed.  However, Dr. L. indicated that he could not determine whether the eye injury resulted in a possible detached retina of the right eye.  He similarly observed that the Veteran's cataracts could possibly be due to radiation exposure, but was unsure about a definite correlation.  These statements are insufficient to form the basis of a grant of service connection but are nonetheless suggestive enough to trigger VA's duty to provide the Veteran a VA examination.  

That said, the Veteran's in-service injuries, disabilities, and current contentions each require consideration under very specifically regulatory and/or legal provisions.  With regard to in-service diagnosed defects, e.g., refractive errors, the Board clarifies that service connection may not be granted for congenital or developmental defects, as they are not considered a disease or injury for the purpose of service connection.  See 38 C.F.R. § 3.303 (c), 4.9 (2017).  However, service connection may be granted for a congenital or hereditary disease, as opposed to a defect, where the disease first manifested during service (incurrence), or where it preexisted service but was worsened beyond its normal progression as a result of service (aggravation).  For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  In addition, service connection may be granted for any additional disability that results where a congenital or developmental defect is subject to, or aggravated by, a superimposed disease or injury.  See VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).

As to in-service radiation exposure, VA regulations provide for service connection for radiation-exposed veterans under three different legal bases.  First, there are diseases that are presumptively service connected specific to "radiation-exposed veterans" under 38 U.S.C. § 1112 (c) and 38 C.F.R. § 3.309 (d).  Second, service connection can be established under 38 C.F.R. § 3.303 (d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303 (d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). 

A "radiation-exposed Veteran" is defined as a Veteran who was involved in a "radiation-risk activity" during military service.  Regulations define "radiation-risk activities" to include: participation at atmospheric nuclear tests; participation in the occupation of Hiroshima or Nagasaki, Japan, during specific periods of time; and service at specific nuclear weapons production facilities.  38 C.F.R. §§ 3.309 (d)(3). 

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309 (d)(3) and/or does not suffer from one of the presumptive conditions listed in 38 C.F.R. § 3.309 (d)(2), the Veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311, if, the Veteran suffers from a radiogenic disease and claimed exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and includes tumors of the brain and central nervous system.  See 38 C.F.R. § 3.311 (b)(2) (2017).  Posterior subscapular cataracts is considered a radiogenic disease.

Lastly, although cataracts were discovered/diagnosed during the Veteran's period of INACDUTRA service, service connection can only be granted for injuries incurred during INACDUTRA.  See 38 U.S.C. §§ 101 (24), 106 (2012); 38 C.F.R. § 3.6 (2017).


In sum, the record currently lacks any competent medical opinion on the significance of these combined pieces of evidence.  A VA eye examination is necessary, to determine and properly address the nature and etiology of any diagnosed eye disorder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any diagnosed eye disability.  The claims folder, including a copy of this remand, must be made available to the examiner prior to the examination.  The examiner should elicit a detailed clinical history from the Veteran regarding his claimed bilateral cataracts.  All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a. Identify/diagnose any disability of the eye(s) that presently exists or that has existed during the pendency of the appeal.  Specifically address whether the Veteran has or has ever had posterior subscapular cataracts of either or both eyes.  Please also define the residuals, if any associated with the Veteran's reported right eye cataracts removal.



b. Clarify whether any of the Veteran's eye disorders constitutes (i) a congenital disease, (ii) a congenital defect, or (iii) an acquired disease or injury.  

To assist the examiner, the term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown. 

On the other hand, the term "defect" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.  

As an example, VA considers sickle cell anemia as congenital "disease" for VA purposes, whereas refractive error is considered a congenital "defect."

c. If the examiner determines that any of the Veteran's eye disorders is a congenital defect, opine whether the Veteran now has additional disability due to an in-service disease or injury superimposed upon such defect, to include as a result of exposure to high frequency radiation therein; 

d. If the examiner determines that any of the Veteran's eye disorders is a congenital disease, opine whether the disability clearly and unmistakably existed prior to his active service and clearly and unmistakably underwent no increase in severity as a result of active service, to include as a result of exposure to high frequency radiation therein;

e. Alternatively, for any eye disorder that is not congenital and/or did not pre-exist service, the examiner should opine whether it is at least as likely as not (50 percent or better probability) that the disorder(s) are the result of the Veteran's active service include the documented right eye injury and exposure to radiation. 

The examiner should specifically address whether the Veteran's injury and/or exposure led to his May 1998 diagnosis for cataracts of the right and left eyes during INACDUTRA and just prior to the Veteran's June 1998 retirement.

Please specifically address the Veteran's argument that his eye injury in-service resulted in subsequent diminished vision that never resolved.  Specifically, address this contention in the context of superimposed injury.  Additionally, address Dr. L.'s statement that the Veteran's cataracts could possibly be related to radiation exposure.

f. In rendering these determinations please specifically address the following:

i. The Veteran's service treatment medical records noting diagnosed refractive error and defects.  See Reports of Medical Examination.

ii. The Veteran's service treatment medical records which note a right eye corneal scar and reported impaired binocular vision following in-service injury.  See generally, May 1984 Report of Medical History, June 1996 Report of Medical Examination, and April 1986 Report of Medical Examination.  Note, VA has been unable to locate treatment medical records from the Veteran's first period of active duty service in the 1950's, therefore, his injury has been conceded.

iii. June 1986 Department of the Army Memorandum Outlining the Veteran's level of radiation exposure.

iv. The Veteran and his spouses lay assertions regarding his in-service injury and subsequent manifestation of his current disabilities.  See February 2014 Notice of Disagreement, September 2014 VA Form 9, DRO and Board Hearing Testimony.

v. March 2013 and September 2014 Correspondence from Dr. S. S., O. D. and Dr. D. L. O. D. and treatment medical records to include Dupont Family Vision Clinic Records.  

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If, after a review of the record, an opinion on causation is not possible without resort to speculation, the VA examiner is asked to clarify whether an opinion on causation is beyond what may be reasonably concluded based on the evidence of record, considering current medical knowledge.  Any additional development that would facilitate rendering the opinion should be specified.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

2. After completing the above development, and any other development deemed necessary, readjudicate the claim for entitlement to service connection for cataracts.  If any benefit sought remains denied, issue a Supplemental Statement of the Case, and provide the Veteran and his representative sufficient time in which to respond.  Then, return the matter to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



